            Case 2:20-cr-00199-JAD-NJK Document 20 Filed 01/04/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 8

 9 UNITED STATES OF AMERICA,                        2:20-CR-199-JAD-NJK

10                 Plaintiff,                       Amended Preliminary Order of Forfeiture

11          v.

12 JAVIER MONTANO,

13                 Defendant.

14          This Court finds Javier Montano pled guilty to Count One of a One-Count Criminal
15 Information charging him with theft of government funds in violation of 18 U.S.C. § 641.

16 Criminal Information, ECF No. 4; Plea Agreement, ECF No. 6, Arraignment & Plea, ECF

17 No. 8.

18          This Court finds Javier Montano agreed to the forfeiture of the property and the
19 imposition of the in personam criminal forfeiture money judgment set forth in the Plea

20 Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

21 Information, ECF No. 4; Plea Agreement, ECF No. 6; Arraignment & Plea, ECF No. 8.

22          This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
23 States of America has shown the requisite nexus between property set forth in the Plea

24 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

25 which Javier Montano pled guilty.

26          The following property and money judgment are any property, real or personal,
27 which constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 641, a

28 specified unlawful activity as defined in 18 U.S.C. § 1956(c)(7)(D), or a conspiracy to
            Case 2:20-cr-00199-JAD-NJK Document 20
                                                13 Filed 01/04/21
                                                         11/30/20 Page 2 of 4
                                                                            5



 1   commit such offense, and are subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C) with

 2   28 U.S.C. § 2461(c) and 21 U.S.C. § 853(p): 2013 BMW 550, VIN WBAFR9C59DDX8054I

 3   (property);

 4          and an in personam criminal forfeiture money judgment of $1,194,672.68, and that

 5   the property will be applied toward the payment of the money judgment.

 6          This Court finds that on the government’s motion, the court may at any time enter

 7   an order of forfeiture or amend an existing order of forfeiture to include subsequently

 8   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

 9   32.2(b)(2)(C).

10          The in personam criminal forfeiture money judgment complies with Honeycutt v.

11   United States, 137 S. Ct. 1626 (2017).

12          This Court finds the United States of America is now entitled to, and should, reduce

13   the aforementioned property to the possession of the United States of America.

14          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

15   DECREED that the United States of America should seize the aforementioned property.

16          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

17   States of America recover from Javier Montano an in personam criminal forfeiture money

18   judgment of $1,194,672.68.

19          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

20   rights, ownership rights, and all rights, titles, and interests of Javier Montano in the

21   aforementioned property are forfeited and are vested in the United States of America and

22   shall be safely held by the United States of America until further order of the Court.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

24   of America shall publish for at least thirty (30) consecutive days on the official internet

25   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

26   describe the forfeited property, state the time under the applicable statute when a petition

27   contesting the forfeiture must be filed, and state the name and contact information for the

28   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)
                                                  2
            Case 2:20-cr-00199-JAD-NJK Document 20
                                                13 Filed 01/04/21
                                                         11/30/20 Page 3 of 4
                                                                            5



 1   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

 2   the government may instead serve every person reasonably identified as a potential claimant

 3   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

 4   Rule G(4)(a)(i)(A).

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 6   or entity who claims an interest in the aforementioned property must file a petition for a

 7   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 8   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C §

 9   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

10   right, title, or interest in the forfeited property and any additional facts supporting the

11   petitioner’s petition and the relief sought.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

13   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

14   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

15   not sent, no later than sixty (60) days after the first day of the publication on the official

16   internet government forfeiture site, www.forfeiture.gov.

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

18   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

19   Attorney’s Office at the following address at the time of filing:

20                  Daniel D. Hollingsworth
                    Assistant United States Attorney
21                  James A. Blum
                    Assistant United States Attorney
22                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
23

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

25   described herein need not be published in the event a Declaration of Forfeiture is issued by

26   the appropriate agency following publication of notice of seizure and intent to

27   administratively forfeit the above-described property.

28   ///
                                                      3
            Case 2:20-cr-00199-JAD-NJK Document 20
                                                13 Filed 01/04/21
                                                         11/30/20 Page 4 of 4
                                                                            5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record and three certified copies to the United States

 3   Attorney’s Office, Attention Asset Forfeiture Unit.

 4          DATED  _____________________,
            DATED: January 4, 2021.       2020.

 5

 6

 7                                               JENNIFER A. DORSEY
                                                 UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
